Lundberg Stratton, J.,
dissenting. I respectfully dissent because I do not agree that Wolfe v. Wolfe (2000), 88 Ohio St.3d 246, 725 N.E.2d 261, or Moore v. State Auto. Mut. Ins. Co. (2000), 88 Ohio St.3d 27, 723 N.E.2d 97, applies to this case. A remand for application of either one of these cases will result in the parties and the court below struggling to comply with an order that has no relevance to the issues.
I believe that a Wolfe analysis is unnecessary. The appellate court determined that appellants initially purchased insurance from Nationwide in 1989. The court held that the renewal of the policy in March 1995 constituted a new contract of insurance. This is consistent with this court’s holding in Wolfe. The accident in this case occurred in June 1995. Thus, the appellate court correctly concluded that R.C. 3937.18, as amended by Am.Sub.S.B. No. 20 (“S.B.20”), applied. Furthermore, the parties did not appeal this issue; therefore, I believe it has been waived.
In addition, I do not agree that the analysis of R.C. 3937.18(A)(1) in Moore v. State Auto. Mut. Ins. Co. has any application to an analysis of R.C. 3937.18(H). However, to the extent that the majority believes that these cases apply, I respectfully dissent for the reasons set forth in the dissenting opinions in Wolfe v. Wolfe, 88 Ohio St.3d at 252-255, 725 N.E.2d at 267-269, and Moore v. State Auto. Mut. Ins. Co., 88 Ohio St.3d at 33-36, 723 N.E.2d at 103-105.
Moyer, C.J., and Cook, J., concur in the foregoing dissenting opinion.